Case 1:19-cv-05368-VEC Document 39 Filed 12/12/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wer rr errr tr mm mm me me me wm wm wm ew we ew ewww eee we xX
WILLIAM FIRMAN,
Plaintiff,
=V- : Case No.: 19-CV-05368-VEC
WOLTERS KLUWER U.S. CORPORATION .
and C T CORPORATION SYSTEM, : STIPULATION AND ORDER
: OF DISMISSAL WITH
PREJUDICE
Defendants.
wer rrr rrr em mm me ee me wm ewe ew we ewe ee ew ew ee eee ee ee xX

Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, the undersigned parties
stipulate to the dismissal of this matter with prejudice, and stipulate that each party shall bear its

Own respective attorney’s fees and costs.

Date: December | 2~, 2019

egspecffully submitted and ented to, Respectfully submitted and consented to,
Aix By: /s/ David W. Garland

 

ub LA Esq David W. Garland, Esq.
Carey & Associates, P.C. Elizabeth D. Houghton, Esq.
71 Old Post Road, Suite One Epstein Becker & Green, P.C.
Southport, CT 06890 875 Third Avenue

Counsel for Plaintiff New York, NY 10022

Counsel for Defendants
